Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.30 Filed 03/05/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JERMAINE MAJOR-LANG,

                       Petitioner,                       Case No. 1:21-cv-191

v.                                                       Honorable Janet T. Neff

G. SKIPPER,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436–37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
 Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.31 Filed 03/05/21 Page 2 of 22




                                              Discussion

I.        Factual allegations

                 Petitioner Jermaine Major-Lang is incarcerated with the Michigan Department of

Corrections at the Michigan Reformatory (RMI) in Ionia, Ionia County, Michigan. On December

8, 2017, following a three-day jury trial in the Muskegon County Circuit Court, Petitioner was

convicted of first-degree child abuse, in violation of Mich. Comp. Laws § 750.136b(2), assault

with intent to commit murder (AWIM), in violation of Mich. Comp. Laws § 750.83, and use of a

firearm during the commission of a felony (felony-firearm), in violation of Mich. Comp. Laws

§ 750.227b. On February 14, 2018, the court sentenced Petitioner as a third habitual offender,

Mich. Comp. Laws § 769.11, to concurrent sentences of 21 to 43 years for first-degree child abuse

and 26 to 45 years for AWIM. Those sentences were to be served consecutively to a sentence of

2 years for felony-firearm.

                 The Court received the petition on February 26, 2021. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on February 8, 2021. (Pet., ECF No. 1, PageID.22.) The petition is

timely.

                 The petition raises four grounds for relief, as follows:

          I.     Deprived of my right to a fair trial when court allowed [the admission of
                 testimony regarding] un-related and un-reported instance of domestic
                 [violence despite] the prosecution[’]s failure to give proper notice in
                 advance of trial.

          II.    Being deprived of my . . . state and federal right to effective assistance of
                 counsel [because] my trial attorney . . . failed to investigate and have a[n]

                                                   2
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.32 Filed 03/05/21 Page 3 of 22




              expert witness to dispute the prosecutor[’]s medical examiner, being that
              was a vital part of my defense.

       III.   Abuse of discretion/denied a right to a fair trial by trial judge. When the
              prior bad acts were brought up[,] Judge Hicks really insinuated the MCL
              for the prosecutor, because the prosecutor was unsure of which way to
              approach the incident[,] he was still going [through] MCL during the course
              of the trial before Judge Hicks gave him the route to take.

       IV.    Procedural due process. In the child abuse charge in all documents
              including warrants, indictment, pre-sentence investigation report, complaint
              felony, it does not inform me on the nature of the crime, not telling me what
              I [am] suppose[d] to have done, only describing the MCL 750.136b(2)—
              “did knowingly or intentionally cause serious physical harm to a child.”

(Pet., ECF No. 1, PageID.6, 10, 13–14.)

              The Michigan Court of Appeals described the facts underlying Petitioner’s

prosecution as follows:

               This case stems from allegations that defendant caused injuries to Nicole
       Taylor’s daughter, LH, and subsequently shot Taylor in the leg in an attempt to kill
       Taylor.

               Taylor was defendant’s girlfriend. Defendant lived with Taylor at her
       apartment, along with the couple’s three-month-old daughter and 18-month-old
       LH. Although defendant was not LH’s father, Taylor indicated that defendant
       treated her like his daughter. Taylor testified that on November 3, 2016, she left
       the children in defendant’s care for eight hours while she went to work. Nobody
       else was in the apartment when she left. While she was gone, Taylor communicated
       with defendant via cell phone. During these calls, defendant indicated that he “had
       whupped” LH because she spilled something. Defendant sounded calm, so Taylor
       assumed that it was a minor discipline incident. Defendant left when Taylor
       returned home. Taylor checked on LH and found her shaking and with blood in
       her diaper. Taylor texted defendant and told him that they needed to take LH to the
       hospital because of concerns regarding a urinary tract infection. However, Taylor
       also saw that LH was bruised in the stomach. When defendant returned to the
       apartment, he suggested waiting a few days because she had bruises and he thought
       that people at the hospital might find that suspicious.

               Taylor texted her mother and requested that she call 911. The police
       arrived, and LH was transported to the hospital where she was examined. LH was
       subsequently transferred to DeVos Children’s Hospital where she underwent
                                                3
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.33 Filed 03/05/21 Page 4 of 22




     further testing. Taylor testified that she was told that LH’s hymen was torn but that
     there was no proof of penetration, that LH had two spinal fractures, and that LH’s
     bruises were fresh. Although Taylor acknowledged that LH already had a “scratch”
     on her face from a fall at church one or two days previously, Taylor indicated that
     the other injuries were new. Taylor did not see this fall because LH had been taken
     to church by her relatives.

             Taylor and LH returned home about 4:00 or 5:00 p.m. on November 4,
     2016. At some point thereafter, defendant arrived at the apartment. Taylor testified
     that defendant pulled out his gun, shot the floor of the living room, pointed the gun
     at her, and told her to sit down. Taylor had her three-month old daughter in her
     arms. The gun jammed, and defendant fixed it. Defendant made a number of
     statements blaming Taylor for calling the police about LH. Taylor’s mother arrived
     outside the apartment as this commotion was unfolding and called the police.
     Taylor testified that defendant told her that everyone in the house was going to die
     except for their three-month-old daughter. According to Taylor, defendant pointed
     the gun at LH and Taylor began to cry, scream, and plead with defendant. Then
     defendant shot Taylor in the leg while she was standing next to the door. Defendant
     subsequently tried to shoot himself in the forehead, but the gun was jammed.
     Defendant left. Taylor managed to crawl out of her apartment, by which time the
     paramedics had already arrived.

             Dr. Yvonne Mallon, one of the medical doctors who examined and treated
     LH’s injuries, testified at trial as an expert in child abuse and child sexual abuse.
     Mallon testified that LH had multiple bruises in various areas of her body, including
     both sides of her abdomen, and that LH had two compression fractures in the middle
     portion of her spine. Blood was also found in LH’s vaginal exam. Mallon
     explained that LH’s bruises “stood out” because they were in “soft areas,” such as
     the abdomen, where it was unusual for a child to “get an accidental bruise.” In her
     experience, children normally get bruises along boney surfaces such as their shins,
     knees, elbows, or forehead. Mallon opined that bruises in locations like the
     stomach or “a protected spot,” such as the buttocks, caused “concern[] for non-
     accidental injuries.” Mallon further testified that LH had bruises on the right side
     of her face, behind her left []ear, above her buttocks, on her arm, on her wrist, and
     on her finger. Mallon testified that it was also concerning to see bruising that was
     bilateral, or on two different planes of the child’s body, since an accidental fall
     would usually involve falling on one side of the body. LH’s bilateral bruising was
     also indicative of a non-accidental injury.

            Regarding the spinal compression fractures, Mallon testified that a
     compression fracture usually occurs from a heavy fall involving something falling
     on the head or falling on the buttocks against something hard. According to
     Mallon, such a fall could occur from either a high distance or from a short distance
     with additional force. She opined that, assuming “normal bones,” a fall from a
                                              4
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.34 Filed 03/05/21 Page 5 of 22




       standard chair to the ground would not cause compression fractures. Mallon
       testified that LH’s bones appeared normal based on her x-rays and examination.
       Mallon also ruled out a fall from “Pack & Play” as the source of LH’s injuries. In
       addition, Dr. Mallon testified that the damage to the minor child’s hymen made her
       extremely suspicious that there was “non-accidental penetrating genital trauma”
       since a typical accidental straddle fall would instead result in injuries of a different
       nature.

               Defendant testified that he did not know why LH had blood in her diaper or
       how she incurred her various serious injuries. He indicated that on November 2,
       2016, LH had bruises or scratches on her face after returning from staying with
       relatives. Defendant testified that he had friends over to the apartment on
       November 3, 2016, and that LH was at defendant’s mother’s house earlier in the
       day. He also testified that he watched LH that day and that when he told Taylor
       that he “whup[ped]” LH, he meant that he “had popped her on her hand.”
       Defendant denied physically disciplining LH in any other way. Defendant stated
       that LH was an active child and that she sometimes would get “caught up in” her
       “Pack & Play” while climbing in and out of it by herself. Defendant further testified
       that he typically slept all day while the children watched television. Regarding the
       shooting incident, defendant claimed that he never intended to use the gun, or to
       shoot or kill Taylor, when he confronted her. He admitted that he shot Taylor in
       the leg but claimed that it “wasn’t no intent” and that it was “really a scare tactic.”
       Defendant testified that he meant to shoot the wall again but hit Taylor instead.
       Defendant denied saying that everyone other than the youngest child was going to
       die.

People v. Major-Lang, No. 342706, 2019 WL 3311980, at *1–2 (Mich. Ct. App. Jul. 23, 2019).

“The facts as recited by the Michigan Court of Appeals are presumed correct on habeas review

pursuant to 28 U.S.C. § 2254(e)(1).” Shimel v. Warren, 838 F.3d 685, 688 (6th Cir. 2016).

Although Petitioner denies that the events occurred as described by the other witnesses, his habeas

challenges do not call into question the accuracy of the appellate court’s description of the

testimony.

               Petitioner, with the assistance of counsel, appealed his convictions to the Michigan

Court of Appeals, raising the same issues he raises in his petition as habeas grounds I and II. By



                                                  5
 Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.35 Filed 03/05/21 Page 6 of 22




opinion issued July 23, 2019, the Michigan Court of Appeals rejected Petitioner’s challenges and

affirmed the trial court.

                Petitioner, again with the assistance of counsel, filed an application for leave to

appeal to the Michigan Supreme Court, raising the same issues he raised in the Michigan Court of

Appeals. By order entered February 4, 2020, the Michigan Supreme Court denied leave to appeal.

People v. Major-Lang, 937 N.W.2d 668 (Mich. 2020). This petition followed.

II.     Exhaustion

                Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner reports that he raised habeas grounds I and II at all levels of the

state appellate system. (Pet., ECF No. 1, PageID.6, 10.) With regard to habeas ground III,

                                                  6
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.36 Filed 03/05/21 Page 7 of 22




however, Petitioner acknowledges that “this [is] the 1st time [he is] bringing the issue up.” (Id.,

PageID.13.) Similarly, with regard to habeas ground IV, Petitioner acknowledges he did not raise

the issue on appeal. (Id., PageID.14.) Petitioner claims his lawyer did not look into the issue and

that Petitioner was “un-aware of this newly found information until [he] started to look into [his]

case [himself].” (Id., PageID.14, 19.)

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion.

               Although Petitioner’s failure to exhaust habeas grounds III and IV in the state courts

prevents this Court from granting habeas relief, it does not foreclose denying such relief on the

merits. “An application for a writ of habeas corpus may be denied on the merits, notwithstanding

the failure of the applicant to exhaust remedies available in the courts of the State.” 28 U.S.C.

§ 2254(b)(2); see also Rhines v. Weber, 544 U.S. 269, 277 (2005) (noting that a district court

should deny a stay where unexhausted claims are meritless because, under 28 U.S.C. § 2254(b)(2)

such claims may be properly denied); Smith v. Nagy, 962 F.3d 192, 204 (6th Cir. 2020) (court

rejected unexhausted claim on the merits citing 28 U.S.C. § 2254(b)(2)); Harris v. Lafler, 553 F.3d

1028, 1031–32 (6th Cir. 2009) (explaining that a district court may “ignore the exhaustion

requirement altogether and deny the petition if none of the petitioner’s claims has any merit”)



                                                  7
 Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.37 Filed 03/05/21 Page 8 of 22




(emphasis in original). As set forth fully below, none of Petitioner’s claims has any merit;

accordingly, the Court will consider, and deny relief on, Petitioner’s unexhausted claims.

III.   AEDPA standard

               The AEDPA “prevent[s] federal habeas ‘retrials’” and ensures that state court

convictions are given effect to the extent possible under the law. Bell v. Cone, 535 U.S. 685, 693–

94 (2002). An application for writ of habeas corpus on behalf of a person who is incarcerated

pursuant to a state conviction cannot be granted with respect to any claim that was adjudicated on

the merits in state court unless the adjudication: “(1) resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based upon an

unreasonable determination of the facts in light of the evidence presented in the state court

proceeding.” 28 U.S.C. § 2254(d). “Under these rules, [a] state court’s determination that a claim

lacks merit precludes federal habeas relief so long as fairminded jurists could disagree on the

correctness of the state court’s decision.” Stermer v. Warren, 959 F.3d 704, 721 (6th Cir. 2020)

(quoting Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)) (internal quotation marks omitted)). This standard is “intentionally difficult

to meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). In determining whether federal law is clearly established, the Court

may not consider the decisions of lower federal courts. Williams v. Taylor, 529 U.S. 362, 381–82

(2000); Miller v. Straub, 299 F.3d 570, 578–79 (6th Cir. 2002). Moreover, “clearly established

Federal law” does not include decisions of the Supreme Court announced after the last adjudication

of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37–38 (2011). Thus, the inquiry is

limited to an examination of the legal landscape as it would have appeared to the Michigan state
                                                 8
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.38 Filed 03/05/21 Page 9 of 22




courts in light of Supreme Court precedent at the time of the state-court adjudication on the merits.

Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405–06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington, 562 U.S. at 103).

               Determining whether a rule application was unreasonable depends on the rule’s

specificity. Stermer, 959 F.3d at 721. “The more general the rule, the more leeway courts have in

reaching outcomes in case-by-case determinations.” Yarborough, 541 U.S. at 664. “[W]here the

precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey v. Mitchell, 271 F.3d

652, 656 (6th Cir. 2001). This presumption of correctness is accorded to findings of state appellate




                                                   9
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.39 Filed 03/05/21 Page 10 of 22




courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546–547 (1981); Smith v.

Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

               Section 2254(d) limits the facts a court may consider on habeas review. The federal

court is not free to consider any possible factual source. The reviewing court “is limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen v.

Pinholster, 563 U.S. 170, 180 (2011). “If a review of the state court record shows that additional

fact-finding was required under clearly established federal law or that the state court’s factual

determination was unreasonable, the requirements of § 2254(d) are satisfied and the federal court

can review the underlying claim on its merits. Stermer, 959 F.3d at 721 (citing, inter alia,

Brumfield v. Cain, 576 U.S. 305 (2015), and Panetti v. Quarterman, 551 U.S. 930, 954 (2007)).

               If the petitioner “satisfies the heightened requirements of § 2254(d), or if the

petitioner’s claim was never ‘adjudicated on the merits’ by a state court, 28 U.S.C. § 2254(d),”—

for example, if he procedurally defaulted the claim—“AEDPA deference no longer applies.”

Stermer, 959 F.3d at 721. Then, the petitioner’s claim is reviewed de novo. Id. (citing Maples v.

Stegall, 340 F.3d 433, 436 (6th Cir. 2003)).

IV.    Prior bad acts (habeas ground I)

               Taylor’s testimony regarding the events that led to LH’s hospital visit indicated that

Petitioner had committed violent acts against Taylor in the past:

               At trial, Taylor testified that when defendant resisted taking LH to the
       hospital, Taylor texted her mother and asked her to call 911. Taylor testified that
       she did not want to call the police herself because she was scared of defendant.
       After a discussion was held outside the presence of the jury regarding the direction
       the testimony was taking and potential issues with admissibility, the jury was
       brought back into the courtroom and Taylor testified that she was afraid of
       defendant hurting her because “he had domestic violence issues in the past.” Taylor
       explained, “We fought a lot and I was usually on the losing side when we fought.”
       Taylor further testified that she received wounds from their fights, such as “[b]lack
       eye, busted lip, burns.” Taylor testified that defendant also “stabbed” her in her
       legs the “last time [she] tried to leave.”
                                                10
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.40 Filed 03/05/21 Page 11 of 22




People v. Major-Lang, No. 342706, 2019 WL 3311980, at *3 (Mich. Ct. App. Jul. 23, 2019).

Petitioner’s counsel objected to admission of this “prior bad act” testimony under Michigan

statutes and the Michigan Rules of Evidence. The trial court allowed the testimony and the court

of appeals affirmed that decision. Petitioner contends that the evidence regarding prior instances

of domestic violence was not properly admitted under Michigan’s statutes or rules of evidence and

that the evidence was highly prejudicial and rendered his trial unfair.

                  The extraordinary remedy of habeas corpus lies only for a violation of the

Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, an

inquiry whether evidence was properly admitted or improperly excluded under state law “is no

part of the federal court’s habeas review of a state conviction [for] it is not the province of a federal

habeas court to re-examine state-court determinations on state-law questions.” 502 U.S. at

67–68.1 Rather, “[i]n conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States.” Id. at 68. State-court

evidentiary rulings cannot rise to the level of due process violations unless they offend some

principle of justice so rooted in the traditions and conscience of our people as to be ranked as

fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000) (quotation omitted); accord

Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v. Mitchell, 329 F.3d 496, 512 (6th

Cir. 2003). This approach accords the state courts wide latitude in ruling on evidentiary matters.

Seymour, 224 F.3d at 552 (6th Cir. 2000).




1
  The decision of the state courts on a state-law issue is binding on a federal court. See Wainwright v. Goode, 464
U.S. 78, 84 (1983); see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s
interpretation of state law, including one announced on direct appeal of the challenged conviction, binds a federal
court sitting in habeas corpus.”). The state court’s decision that the evidence was properly admitted under state statues
and rules is axiomatically correct on habeas review.



                                                          11
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.41 Filed 03/05/21 Page 12 of 22




                 Further, under the AEDPA, the court may not grant relief if it would have decided

the evidentiary question differently. The court may only grant relief if Petitioner is able to show

that the state court’s evidentiary ruling was in conflict with a decision reached by the Supreme

Court on a question of law or if the state court decided the evidentiary issue differently than the

Supreme Court did on a set of materially indistinguishable facts. Sanders, 221 F.3d at 860.

Petitioner has not met this difficult standard.

                 There is no clearly established Supreme Court precedent that holds that a state court

violates the Due Process Clause by permitting propensity evidence in the form of other bad acts

evidence. In Estelle, the Supreme Court declined to hold that the admission of prior acts evidence

violated due process. Estelle, 502 U.S. at 75. The Court stated in a footnote that, because it need

not reach the issue, it expressed no opinion as to whether a state law would violate due process if

it permitted the use of prior crimes evidence to show propensity to commit a charged crime. Id. at

75 n.5.

                 While the Supreme Court has addressed whether prior acts testimony is permissible

under the Federal Rules of Evidence, see Old Chief v. United States, 519 U.S. 172 (1997);

Huddleston v. United States, 485 U.S. 681 (1988), it has not explicitly addressed the issue in

constitutional terms. The Sixth Circuit has found that “[t]here is no clearly established Supreme

Court precedent which holds that a state violates due process by permitting propensity evidence in

the form of other bad acts evidence.” Bugh, 329 F.3d at 512. Therefore, the state court’s admission

of such evidence cannot be contrary to, or an unreasonable application of, clearly established

federal law and Petitioner is not entitled to habeas relief on this claim.

V.        Ineffective assistance of counsel (habeas ground II)

                 Petitioner next claims that his counsel rendered ineffective assistance because she

did not adequately investigate obtaining an expert to counter the expert testimony provided by Dr.
                                                  12
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.42 Filed 03/05/21 Page 13 of 22




Mallon. To support his claim, Petitioner attaches to his petition—and provided to the Michigan

Court of Appeals—a proffer regarding what such opposing expert testimony might be. (Sept. 25,

2018, Report of Explico Eng’g, ECF No. 1-1, PageID.28–29.) The report offered by Petitioner

indicates that the authors, biomechanical engineers Keith D. Button, Ph.D. P.E. and Steven

Rundell Ph.D. P.E., reviewed the trial transcripts and LH’s medical records. The crux of the report

is that Dr. Mallon’s conclusion that the compression fracture likely occurred from a force or a fall

from a high distance was wrong, because, according to the authors, falls from a short height might

also produce such compression fracture(s). (Id.)

               Under clearly established federal law, to show ineffective assistance of counsel, the

petitioner must prove (1) that counsel’s performance fell below an objective standard of

reasonableness, and (2) that counsel’s deficient performance prejudiced the defendant resulting in

an unreliable or fundamentally unfair outcome. Strickland v. Washington, 466 U.S. 668, 687

(1984). A court considering a claim of ineffective assistance “must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional assistance; that is the

defendant must overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91,

101 (1955)). Even if a court determines that counsel’s performance, in light of the circumstances

as they existed at the time of counsel’s action, was outside the wide range of reasonable

professional assistance, the defendant is not entitled to relief if counsel’s error had no effect on the

judgment. Id. at 690–91.

               Although the state court of appeals relied on state authority for the relevant

standard, the standard it applied when rejecting Petitioner’s claim was functionally identical to the

Strickland standard:



                                                  13
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.43 Filed 03/05/21 Page 14 of 22




              “A defendant that claims he has been denied the effective assistance of
     counsel must establish (1) the performance of his counsel was below an objective
     standard of reasonableness under prevailing professional norms and (2) a
     reasonable probability exists that, in the absence of counsel’s unprofessional errors,
     the outcome of the proceedings would have been different.” [People v Sabin (On
     Second Remand), 242 Mich App 656, 658–659; 620 NW2d 19 (2000).] “A
     defendant must overcome a strong presumption that the assistance of his counsel
     was sound trial strategy, and he must show that, but for counsel’s error, the outcome
     of the trial would have been different.” Id.

             In support of his ineffective assistance of counsel claim, as well as his
     alternative request that we remand this matter for an evidentiary hearing to develop
     a further factual record, defendant has submitted to this Court an “offer of proof”
     completed by appellate counsel and a report prepared by biomechanical engineers
     Keith Button and Steven Rundell. In appellate counsel’s offer of proof, appellate
     counsel states that he spoke to defendant’s trial counsel, who informed appellate
     counsel that she did not consult an expert or consider calling one to testify at trial.
     The report prepared by Button and Rundell states that despite Mallon’s testimony,
     vertebral compression fractures may be caused by an “accidental fall from a short
     height (less than 2 meters)” and that there “is absolutely no scientific or
     biomechanical foundation to conclude that the kinematic environment associated
     with that required to cause compressive fractures of the thoracic spine is ‘non-
     accidental.’” The report states further that “there is no indication that any
     biomechanical calculations were performed to determine the actual forces [LH]
     would have experienced as a result of a fall from any height. Therefore, there is no
     basis to support Dr. Mallon’s conclusion that the injuries sustained by [LH] were
     not accidental nor is there basis to support Dr. Mallon’s opinions regarding fall
     height required to produce fracture.”

             Even if we were to assume that defense counsel’s decision not to engage an
     expert without first conducting a reasonable investigation fell below an objective
     standard of reasonableness, see People v. Ackley, 497 Mich 381, 390; 870 NW2d
     858 (2015) (“While an attorney’s selection of an expert witness may be a
     ‘paradigmatic example’ of trial strategy, that is so only when it is made ‘after
     thorough investigation of [the] law and facts’ in a case.”) (citation omitted;
     emphasis and alteration in original); see also id. at 383-387, 389, 393 (concluding
     that “counsel’s efforts to investigate and attempt to secure suitable expert assistance
     in preparing and presenting defendant’s case fell below an objective standard of
     reasonableness” where defense counsel failed to contact expert witnesses to whom
     he had been referred and who could have testified in support of the defense theory
     that the decedent child victim’s injuries were the result of an accidental fall rather
     than blunt force trauma or shaking), defendant still has not demonstrated that his
     proposed expert evidence establishes a reasonable probability that the outcome of
     the proceedings would have been different.

           The report by Button and Rundell only discusses whether spinal
     compression fractures may be caused by accidental short falls but does not

                                               14
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.44 Filed 03/05/21 Page 15 of 22




       specifically address whether any of the other injuries suffered by LH—which
       included injuries to her hymen and bilateral bruising on soft, protected areas of her
       body—could have been caused by accidental means. The report also does not
       include any discussion addressing Mallon’s opinions that the location of the
       bruising (on soft, protected areas where children are unlikely to get accidental
       bruises), the bilateral nature of the bruising, and the nature and location of the
       injuries to the child’s hymen all suggested non-accidental causation. Moreover,
       there was testimony that defendant had told Taylor that he “whupped” LH: the jury
       could have reasonably determined that an exceedingly forceful physical assault was
       the non-accidental cause that explained LH’s various injuries. The expert report
       submitted by defendant on appeal merely quibbles with Mallon’s opinions about
       fall height as a potential cause of the injuries.

               Because the report does not address LH’s multiple other injuries or the
       evidence suggesting a cause other than a fall of any kind, defendant has not
       demonstrated that the proposed expert testimony that he argues defense counsel
       should have obtained could reasonably have resulted in a different outcome at trial.
       Sabin, 242 Mich App at 659. “[T]he failure to call witnesses only constitutes
       ineffective assistance of counsel if it deprives the defendant of a substantial
       defense,” People v. Russel, 297 Mich App 707, 716; 825 NW2d 623 (2012)
       (quotation marks and citation omitted; alteration in original), and “[a] substantial
       defense is one that might have made a difference in the outcome of the trial,” People
       v. Jackson (On Reconsideration), 313 Mich App 409, 432; 884 NW2d 297 (2015)
       (quotation marks and citation omitted). Defendant has therefore failed to
       demonstrate that he received ineffective assistance of counsel because he has not
       shown that he was prejudiced by defense counsel’s performance. Strickland v.
       Washington, 466 US 668, 700; 104 S Ct 2052; 80 L Ed 2d 674 (1984) (“Failure to
       make the required showing of either deficient performance or sufficient prejudice
       defeats the ineffectiveness claim.”).

People v. Major-Lang, 2019 WL 3311980, at *5–6 (footnotes omitted).

               Petitioner does not respond to the determinations of the state appellate court.

Petitioner simply reiterates the assertion that his counsel’s failure to investigate expert testimony

was professionally unreasonable—a point the court of appeals presumed without deciding—and

relies on the Explico report to show prejudice. He does not challenge the state court’s conclusion

that the singular focus of the engineers’ report on the compression fractures renders the report

hopelessly unpersuasive when examining all of the injuries that prompted Dr. Mallon’s opinion

that the injuries were not accidental.



                                                 15
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.45 Filed 03/05/21 Page 16 of 22




               Strickland requires the court to assess whether counsel’s professionally

unreasonable conduct had any effect on the judgment. The court of appeals considered Dr.

Mallon’s testimony and Petitioner’s proffer and concluded that Petitioner had failed to show any

impact on the result. Petitioner does not challenge the appellate court’s factual determinations

regarding the injuries, the testimony, or the proffer. Those determinations appear to be well-

founded and Petitioner has certainly failed to provide clear and convincing evidence to counter

them. Accordingly, the Court accepts them as true. Under the circumstances, the Michigan Court

of Appeals’ rejection of Petitioner’s ineffective assistance claim is entirely consistent with, and

not contrary to or an unreasonable application of, Strickland. Accordingly, Petitioner is not

entitled to habeas relief on this claim.

VI.    Judicial bias

               Petitioner next complains that Judge Hicks became over-involved in the “prior bad

acts” issue when he proposed the admissibility of that evidence under Mich. Comp. Laws § 768.27,

regarding proof of intent or motive by similar acts. Petitioner contends that the prosecutor

otherwise was focused on admissibility under Mich. Comp. Laws § 768.27b, regarding proof of

the commission of other acts of domestic violence, which requires pretrial notice. Such notice was

not given in Petitioner’s case.

               The court of appeals recounts the exchange between the court and the prosecutor.

That recounting supports Petitioner’s contention. It appears that Judge Hicks may have prompted

the prosecutor to seek admission of the evidence under Mich. Comp. Laws § 768.27. People v.

Major-Lang, 2019 WL 3311980, at *3. Petitioner claims that Judge Hicks’s actions rendered his

trial unfair. Petitioner does not explain why. Presumably, Petitioner claims that his trial was unfair

because Judge Hicks was biased in favor of the prosecutor as evidenced by Judge Hicks’s

suggestion regarding Mich. Comp. Laws § 768.27.
                                                 16
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.46 Filed 03/05/21 Page 17 of 22




               “Due process requires a fair trial before a judge without actual bias against the

defendant or an interest in the outcome of his particular case.” United States v. Armstrong, 517

U.S. 456, 468 (1996); see also In re Murchison, 349 U.S. 133, 136 (1955) (“A fair trial in a fair

tribunal is a basic requirement of due process. Fairness requires an absence of actual bias in the

trial of cases.”) (emphasis added)). However, because of the difficulty in determining “whether a

judge harbors an actual, subjective bias,” the courts look to “whether, as an objective matter, the

average judge in [that judge’s] position is likely to be neutral, or whether there is an

unconstitutional potential for bias.” Williams v. Pennsylvania, 136 S. Ct. 1899, 1905 (2016)

(internal quotations omitted); see also Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 883

(2009).

               The Supreme Court has recognized constitutionally impermissible, objective

indicia of bias in the following types of cases: (1) those cases in which the judge “has a direct,

personal, substantial pecuniary interest in reaching a [particular] conclusion,” Tumey v. Ohio, 273

U.S. 510, 523 (1997) (subsequently expanded to include even indirect pecuniary interest, see

Railey v. Webb, 540 F.3d 393, 399–400 (6th Cir. 2008); (2) certain contempt cases, such as those

in which the “judge becomes personally embroiled with the contemnor,” Murchison, 349 U.S. at

141 (subsequently clarified to involve cases in which the judge suffers a severe personal insult or

attack from the contemnor); and (3) cases in which a judge had prior involvement in the case as a

prosecutor, Williams, 136 S. Ct. at 1905 (citing Withrow v. Larkin, 421 U.S. 35, 53 (1975)). The

courts indulge “a presumption of honesty and integrity in those serving as adjudicators.” Withrow,

421 U.S. at 47; Coley v. Bagley, 706 F.3d 741, 751 (6th Cir. 2013) (citing, inter alia, Withrow,

421 U.S. at 47). “The presumption of impartiality stems not merely from the judicial-bias caselaw,

but from the more generally applicable presumption that judges know the law and apply it in



                                                17
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.47 Filed 03/05/21 Page 18 of 22




making their decisions, see Lambrix v. Singletary, 520 U.S. 518, 532 n.4 (1997), and the even

more generally applicable presumption of regularity, see Parke v. Raley, 506 U.S. 20, 30–31.”

Coley, 706 F.3d at 751.

                  In Liteky v. United States, 510 U.S. 540 (1994),2 the Supreme Court described the

showing Petitioner would have to make to succeed on his bias claim:

                  First, judicial rulings alone almost never constitute a valid basis for a bias
         or partiality motion. See United States v. Grinnell Corp., 384 U.S. at 583. In and
         of themselves (i.e., apart from surrounding comments or accompanying opinion),
         they cannot possibly show reliance upon an extrajudicial source; and can only in
         the rarest circumstances evidence the degree of favoritism or antagonism required
         (as discussed below) when no extrajudicial source is involved. Almost invariably,
         they are proper grounds for appeal, not for recusal. Second, opinions formed by
         the judge on the basis of facts introduced or events occurring in the course of the
         current proceedings, or of prior proceedings, do not constitute a basis for a bias or
         partiality motion unless they display a deep-seated favoritism or antagonism that
         would make fair judgment impossible. Thus, judicial remarks during the course of
         a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or
         their cases, ordinarily do not support a bias or partiality challenge. They may do
         so if they reveal an opinion that derives from an extrajudicial source; and they will
         do so if they reveal such a high degree of favoritism or antagonism as to make fair
         judgment impossible. An example of the latter (and perhaps of the former as well)
         is the statement that was alleged to have been made by the District Judge in Berger
         v. United States, 255 U.S. 22 (1921), a World War I espionage case against
         German-American defendants: “One must have a very judicial mind, indeed, not
         [to be] prejudiced against the German Americans” because their “hearts are reeking
         with disloyalty.” Id., at 28 (internal quotation marks omitted). Not establishing
         bias or partiality, however, are expressions of impatience, dissatisfaction,
         annoyance, and even anger, that are within the bounds of what imperfect men and
         women, even after having been confirmed as federal judges, sometimes display. A
         judge’s ordinary efforts at courtroom administration—even a stern and
         short-tempered judge’s ordinary efforts at courtroom administration—remain
         immune.

Liteky, 510 U.S. at 555–56.




2
  Liteky is a case that addresses the statutory recusal standard for federal judges. The Sixth Circuit has, nonetheless,
relied on Liteky to provide the standard for assessing judicial bias claims under the Due Process Clause. See Alley v.
Bell, 307 F.3d 380, 386 (6th Cir. 2002); Lyell v. Renico, 470 F.3d 1177, 1187 (6th Cir. 2006).



                                                          18
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.48 Filed 03/05/21 Page 19 of 22




                 Here, Petitioner offers nothing more than the fact of Judge Hicks’s ruling that

testimony regarding Petitioner’s prior acts of domestic violence was admissible under Mich.

Comp. Laws § 768.27 to demonstrate the judge’s bias. As noted in Liteky, however, such rulings

alone do not suffice to show bias. That is particularly true here, where Petitioner does not offer a

compelling argument that Judge Hicks’s ruling was anything but correct. Petitioner has offered

no objective indicia of bias and the ruling of which Petitioner complains does not evidence bias

either. Accordingly, Petitioner has failed to show that his due process rights were violated by

judicial bias.

VII.    Inadequate notice

                 Plaintiff next complains that the felony information was so vague that he was

unable to prepare a defense to the first-degree child abuse charge. The information and amended

information provided Petitioner notice of the charge as follows: “on or about 11/03/2016, at

Muskegon Heights, Muskegon County, Michigan, the defendant . . . did knowingly and

intentionally cause serious physical harm to a child; contrary to Mich. Comp. Laws

§ 750.136b(2).”     (Am. Information, ECF No. 1-1, PageID.26; Information, ECF No. 1-1,

PageID.27.)

                 In Koontz v. Glossa, 731 F.2d 365 (6th Cir. 1984), the Sixth Circuit Court of

Appeals described what notice of the charges due process requires:

                The due process clause of the Fourteenth Amendment mandates that
        whatever charging method the state employs must give the criminal defendant fair
        notice of the charges against him so as to adequate preparation of his defense. See,
        e.g., In Re Ruffalo, 390 U.S. 544 (1968); Blake v. Morford, 563 F.2d 248
        (6th Cir. 1977); Watson v. Jago, 558 F.2d 330, 338 (6th Cir. 1977). This requires
        that the offense be described with some precision and certainty so as to apprise the
        accused of the crime with which he stands charged. Such definiteness and certainty
        are required as will enable a presumptively innocent man to prepare for trial.
        Combs v. Tennessee, 530 F.2d at 698.



                                                19
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.49 Filed 03/05/21 Page 20 of 22




Koontz, 731 F.2d at 369. “Beyond notice, a claimed deficiency in a state criminal indictment is

not cognizable on federal collateral review.” Roe v. Baker, 316 F.3d 557, 570 (6th Cir. 2002)

(quoting Mira v. Marshall, 806 F.2d 636, 639 (6th Cir. 1986)). “An indictment which fairly but

imperfectly informs the accused of the offense for which he is to be tried does not give rise to a

constitutional issue cognizable in habeas proceedings.” Mira, 806 F.2d at 639.

                     The charge in the information and amended information provided Petitioner notice

of the place and the time of the alleged criminal conduct. The charge also tracked the language in

the statute regarding what constituted first-degree child abuse—“knowingly and intentionally

[causing] serious physical harm to a child . . . .” Mich. Comp. Laws § 750.136b(2). The words

used in the notice—and the statute—are common words with commonly understood meanings.3

                     Petitioner does not identify any way in which the alleged “vagueness” of the

information hampered the preparation of his defense.                               The only details missing from the

information are the name of the victim and the specific harm Petitioner was accused of causing.


3
    It is possible that Petitioner’s attack is actually directed to the statute:
                     The due process clauses of the Fifth and Fourteenth Amendments require criminal statutes
            to provide notice to the accused of the nature and specific elements of the crime charged. Colautti
            v. Franklin, 439 U.S. 379, 390 (1979); North American Van Lines v. United States, 243 F.2d 693,
            697 (6th Cir. 1957). The “void for vagueness” doctrine requires that a statutory prohibition be
            sufficiently defined so that ordinary people, exercising ordinary common sense, can understand it
            and avoid conduct which is prohibited, without encouragement of arbitrary and discriminatory
            enforcement. Kolender v. Lawson, 461 U.S. 352, 357 (1983); United States v. Avant, 907 F.2d 623,
            625 (6th Cir. 1990); Nelson v. United States, 796 F.2d 164, 167 (6th Cir. 1986), citing Arnett v.
            Kennedy, 416 U.S. 134, 159 (1974), reh’g denied, 417 U.S. 977 (1974), quoting, United States Civil
            Serv. Comm’n v. National Ass’n of Letter Carriers, 413 U.S. 548, 579 (1973); United States v.
            Thomas, 864 F.2d 188, 194 (D.C. Cir. 1988). The law must be specific enough to give reasonable
            and fair notice in order to warn people to avoid conduct with criminal consequences. Kolender v.
            Lawson, 461 U.S. at 357; Smith v. Goguen, 415 U.S. 566, 574 (1974); Stout v. Dallman, 492 F.2d
            992, 994 (6th Cir. 1974); United States v. Thomas, 864 F.2d at 194–195.

United States v. Salisbury, 983 F.2d 1369, 1377–78 (6th Cir. 1993). But the words in the statute are sufficiently
specific and understood that ordinary people, exercising ordinary common sense, can understand it and avoid conduct
which is prohibited. Michigan’s child abuse statute was withstood vagueness challenges. See, e.g., People v.
Lawhorn, 907 N.W.2d 832, 839 (Mich. Ct. App. 2017) (challenge to the vagueness of “physical harm”); People v.
Gregg, 520 N.W.2d 690, 691–92 (Mich. Ct. App. 1994) (same). Indeed, the present child abuse statute was enacted,
at least in part, to repeal “the vague and apparently unsatisfactory child cruelty and child torture statutory provisions”
that preceded it. People v. Kelley, 446 N.W.2d 821, 827–28 (Mich. 1989).

                                                                20
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.50 Filed 03/05/21 Page 21 of 22




That information was made readily available to Petitioner during the pretrial proceedings.

Petitioner does not claim that he did not know whom he was accused of hurting or what harm he

was accused of causing to her. Moreover, he denied causing KH any harm; so the absence of

further detail could hardly have prevented Petitioner from defending against the charge.

               Petitioner’s assertion that he did not have constitutionally adequate notice of the

child abuse charge is absurd. To the extent he challenges other defects in the information or

amended information for failure to comply with state law, he fails to raise a cognizable habeas

claim. Accordingly, Petitioner is not entitled to habeas relief on this claim.

VIII. Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”       Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists of reason could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying



                                                 21
Case 1:21-cv-00191-JTN-RSK ECF No. 2, PageID.51 Filed 03/05/21 Page 22 of 22




this standard, the Court may not conduct a full merits review, but must limit its examination to a

threshold inquiry into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.


Dated:    March 5, 2021                               /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                 22
